                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                 No. 5:17-CV-528-BO

JONATHAN R. MEREDITH                               )
                                                   )
                :plaintiff,                        )
                                                   )
         v.                                        )                   ORDER
                                                   )
JOSHUA STEIN, Attorney General of the State of )
North Carolina, in his official capacity; BOB      )
SCHURMEIER, Director of the North Carolina         )
State Bureau ofInvestigation, in his official      )
Capacity; and MICHAEL D. WATERS, District          )
Attorney ofFranklin County, North Carolina, in his )
official capacity;                                 )
                                                   )
                Defendants.                        )


         This matter is before the Court on the parties' motions for summary judgment. [DE 32,

34]. The matters have been fully briefed and are ripe for disposition. For the following reasons,

defendants' motion for summary judgment [DE 34] is DENIED and plaintiffs motion for

summary judgment [DE 32] is GRANTED.

                                         BACKGROUND

         In 2004, in the state of Washington, plaintiff pleaded guilty to misdemeanor

"Communication with a Minor for Immoral Purposes." [DE 1, ~ 9]; Wash. Rev. Code§ 9.68A.090.

Plaintiff was incarcerated for ninety days. Id.   ~   14. After his release, plaintiff moved to North

Carolina. Id.~ 17. He ha~ resided continuously in North Carolina since 2004. Id.~ 41. When he

moved to North Carolina, plaintiff reported to the sheriffs office in Person County, where he was

then residing, and was told that he was not required to register as a sex offender in North Carolina.

Id.~~   19-21.
        In 2009, plaintiff moved to Wake County. Id.               if   42. In June 2017, thirteen years after

plaintiff moved to North Carolina, a deputy in the sheriff's office in Wake County determined that

plaintiffs Washington conviction was "substantially similar" to a reportable conviction under N .C.

Gen. Stat. § 14-208.6(4)(c). Id.        ifif   43-44. The   sh~riff's    office informed plaintiff that he was

required to register as a sex offender in North Carolina or he would be subject to felony prosecution

for failure to register. Id.   if 45. To avoid the threatened criminal prosecution, plaintiff registered as
a sex offender. Id. if 52. The sheriffs office forwarded plaintiffs registration to the North Carolina

State Bureau oflnvestigation, which placed him on the state-wide sex offender registry. Id.              if 53.
In December 2017, plaintiff was removed from the registry. [DE-13]. Currently, plaintiff resides

in Franklin County with his wife and children. [DE 2-2].

        Registered sex offenders face significant restrictions in their daily lives. See, e.g., N.C.

Gen. Stat. § 14-208.18(a)(3) (preventing registered sex offenders from going to libraries, arcades,

amusement parks, recreation parks, and swimming pools). Failure to register when required to by

law is a felony, and there is no procedure enabling sex offenders to challenge the registration

determination. Id. § 14-208.l l(a). Sex offenders are also subject to reporting requirements and

random visitation by law enforcement. Id. §§ 14-208.9A, 14-208.14. The minimum registration

period is ten years, but the standard period is thirty years. Id. § 14-208.12A.

        In October 2017, after registering as a sex offender, plaintiff filed this lawsuit. [DE 1].

Plaintiff argues that the mechanism through which North Carolina places those convicted of out-

of-state sex offenses on the sex offender registry violates his procedural due process rights under

the Fourteenth Amendment of the Constitution. Id.               ifif    60-66. Plaintiff seeks declaratory and

injunctive relief. [DE 1, p. 15-16]. In May 2018, this Court denied defendants' motion to dismiss.

[DE 30]. In response, both plaintiff and defendants moved for summary judgment. [DE 32, 34].



                                                        2
                                              DISCUSSION

    I. Defendants' motion for summary judgment is denied.

           Defendants argue that they are entitled to summary judgment for two reasons: because (1)
                                                                                             \
    plaintiff lacks standing to sue the collective defendants and (2) defendants a.re immune from suit

    under the Eleventh Amendment. [DE 34, p. 4]. The Court disagrees, finding that plaintiff has

    standing and the defendants are not immune. Thus, defendants' motion must be denied.
                                                                               I
                                                                               '
           A motion for summary judgment may not be granted unless there are no genuine issues of

    material fact and the movant is entitled to judgment as a matter oflaw. Fed. R. Civ. P. 56(a). The

    moving party bears the initial burden of demonstrating the absence of a genuine issue of material

    fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). If that burden has been met, the non-

    moving party must then come forward and establish the specific material facts in dispute to survive

    summary judgment. Matsushita Elec. Indus. Co., Ltd v. Zenith Radio Corp., 475 U.S. 574, 587-

    88 (1986). In determining whether a genuine issue of material fact exists, a court must view the

    evidence and the inferences in the light most favorable to the nonmoving party. Scott v. Harris,

    550 U.S. 372, 378 (2007). However, "[t]he mere existence of a scintilla of evidence" in support of

    the nonmoving party's position is not sufficient to defeat a motion for summary judgment; "there

    must be evidence on which the [fact finder] could reasonably find for the [nonmoving party]."

    Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986). And "the mere existence of some

    alleged factual dispute between the parties will not defeat an otherwise properly supported motion

    for summary judgment; the requirement is that there be no genuine issue of material fact." Id. at

    247-48 (emphasis in original). Speculative or conclusory allegations will not suffice. Thompson

    v. Potomac Elec. Power Co., 312 F.3d 645, 649 (4th Cir. 2002).




                                                    3

\
       At the outset, the parties have both demonstrated the absence of a genuine issue of material

fact. In their joint stipulations of fact, the parties agree that the Wake County Sheriffs Office's

decision to require plaintiff to register as a sex offender was based on the determination that

plaintiffs 2004 conviction in Washington was "substantially similar" to a reportable conviction in

North Carolina. [DE 33-2, p. 1]. They further stipulated that this determination was made by a

deputy in the sheriffs office, that the deputy had the authority to make that determination without

consultation with the Wake County District Attorney's Office or the North Carolina Attorney

General's Office, and that North Carolina law does not "require a court hearing or other process"

prior to determining that a sex offender must register on the basis of substantial similarity. [DE

33-2, p. 2]. In fact, "[t]he process to determine whether an out-of-state conviction is 'substantially

similar' to a North Carolina reportable conviction is not set out in any official statute, ordinance,

regulation, or policy." Id. The parties also agreed that the North Carolina State Bureau of
                                                                                ,-



Investigation, in accordance with N.C. Gen. Stat. § 14-208.14, "compiles and keeps current a

central statewide sex offender registry." [DE 33-2, p. 3]. There are no genuinely disputed issues

of material fact. The questions that remain are purely legal and, as such, summary judgment is

appropriate.

       A. Standing

       Defendants first argue that they are entitled to judgment as a matter of law because plaintiff

lacks standing to bring his declaratory judgment claim against them. Defendants' argument mirrors

one they previously made, unsuccessfully, in attempting to dismiss plaintiffs claims for lack of

subject-matter jurisdiction. In particular, defendants argue that plaintiff cannot show that his injury

is "fairly traceable" to them.




                                                  4
        For standing under Article III, a plaintiff must demonstrate that he "(1) suffered an injury

in fact, (2) that is fairly traceable to the challenged conduct of the defendant, and (3) that is likely

to be redressed by a favorable judicial decision." Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547

(2016) (citing Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992) and Friends of the

Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 180-81 (2000)). Defendants "do

not concede that placement on the [sex offender registry] is itself an injury that would satisfy the

first prong of standing," but argue that the injury cannot be traced to them and cannot be redressed

in the present lawsuit. [DE 35, p. 4-5].

        Defendants argue that they cannot be held responsible for plaintiffs injury because·only

the Wake County Sheriffs Office is responsible for determining whether plaintiffs out-of-state

sex offense is "substantially similar" to a reportable conviction in North Carolina. But in advancing

this argument, they misconstrue plaintiffs position. Plaintiff seeks not to remedy the fact that he

was placed on the sex offender registry, but the fact that he could be placed on it again tomorrow,

next month, or next year-without any process whatsoever, let alone adequate process under the

Constitution. "Plaintiff seeks protection from the enforcement of criminal laws applicable solely

to registrants." [DE 37, p. 3; DE 1, ~ 16]. The injury that satisfies the first standing prong, then, is

not the June 2017 incident, but the ongoing unpredictability of plaintiffs legal circumstances.

Defendants rely on the fact that they are not currently requiring plaintiff to register as a sex

offender to argue, in turn, that plaintiff lacks standing or his claims are moot; but North Carolina

has not modified its procedures for determining whether an out-of-state offense is "substantially

similar" and defendants have given no reason why plaintiff could not be required to register as a

sex offender in North Carolina in the future.




                                                   5
        Defendant Schurmeier, in his official capacity as Director of the North Carolina State

Bureau oflnvestigation, is responsible for administering the sex offender registry. See N.C. Gen.

Stat. § 14-208.14; N.C. Gen. Stat. § 143B-915. Defendant Stein, in his official capacity as North

Carolina Attorney General, and defendant Waters, in his official capacity as District Attorney of

Franklin County, are responsible for the criminal prosecution of individuals who fail to register as

sex offenders. See.N.C. Gen. Stat.§ 114-11.6; N.C. Gen. Stat. §14-208.11. Thus, these defendants

and their successors are precisely the parties to whom plaintiffs injury is "fairly traceable," and a

favorable judicial decree directed to these defendants would remedy plaintiffs injury. As such,

plaintiff has standing to bring his claims.
                                                                                                          v

        Additionally, defendants do not argue that plaintiff lacks standing to bring his claims for

injunctive relief, believing those claims to have been mooted by plaintiffs removal from the sex

offender registry. But defendants are mistaken, as the removal did not moot plaintiffs claims for

injunctive relief. As such, plaintiffs claims for injunctive relief are justiciable, too.

        Mootness and standing are related, yet distinct, concepts. Friends ofthe Earth, 528 U.S. at

189. A case is moot when there is no longer a case or controversy to be resolved by the court.

Already, LLC v. Nike,   l~c.,   568 U.S. 85, 91 (2013). Defendants believe that because plaintiff is no

longer on the sex offender registry, his claims for injunctive relief have been mooted. But

"voluntary cessation of a challenged practice does not deprive a federal court of its power to

determine the legality of the practice." City of Mesquite v. Aladdin's Castle, Inc., 455 U.S. 283,

289 (1982). If it did, a defendant could freely engage in unconstitutional activity, as long as he

took temporary breaks whenever a lawsuit was filed. Id. at 289 n.10; Laidlaw, 528 U.S. at 189.

Because of this concern, a case is only mooted when "subsequent events [make] it absolutely clear

that the allegedly wrongful behavior [can] not reasonably be expected to recur." United States v.



                                                     6
Concentrated Phosphate Export Ass'n, 393 U.S. 199, 203 (1968). A defendant claiming its

voluntary action makes a case moot bears a "formidable burden" in demonstrating this. Laidlaw,

528 U.S. at 189.

       Defendants have not met their "formidable burden" of establishing that plaintiff cannot be

placed on the sex offender registry again. This is not an archaic, vestigial law which is rarely

enforced; rather, as seen by plaintiffs placement on the registry thirteen years after moving to

North Carolina, the sheriffs office in the county where plaintiff resides, now or in the future, can

make the determination to place plaintiff on it again. In making such a determination, the sheriffs

office would afford plaintiff neither notice nor an opportunity to be heard. Defendants Stein and

Waters have not shown that neither they nor their successors would prosecute plaintiff for a failure

to register in the future. Defendant Schurmeier has not shown that he would not place plaintiff on

the state-wide registry again in the future. North Carolina has not changed its procedures-that is

to say, implemented any procedure at all-for determining whether out-of-state offenses are

"substantially similar" to reportable North Carolina offenses. In fact, defendants disclaim any

responsibility for determining whether plaintiff could be required to register as a sex offender in

the future. [DE 35, p. 5-6]. Thus, defendants have not met their "formidable burden" of making it

"absolutely clear" that plaintiff cannot "reasonably be expected" to register as a sex offender again

in the future. See Concentrated Phosphate Export Ass'n, 393 U.S. at 203. Plaintiffs claims are not

moot simply because defendants voluntarily and without explanation removed him from the sex

offender registry.

       Thus, plaintiff has satisfied the requirements of Article III, and has presented claims for

declaratory and injunctive relief that are not moot and that he has standing to bring.

       B. Immunity



                                                 7
       Defendants next argue that they are entitled to Eleventh Amendment immunity. In

particular, defendants argue that there is no "ongoing" constitutional violation as plaintiff does not

currently face a "credible threat of prosecution." [DE 35, p. 7-8].

       The doctrine of Ex parte Young, 209 U.S. 123, 159-60 (1908), provides an exception to

Eleventh Amendment immunity where suit is brought against state officials and "(1) the violation

for which relief is sought is an ongoing one, and (2) the relief sought is only prospective." Republic

of Paraguay v. Allen, 134 F.3d 622, 627 (4th Cir. 1998). "[A] court need only conduct a

'straightforward inquiry into whether [the] complaint alleges an ongoing violation of federal law

and seeks relief properly characterized as prospective"' to determine whether Ex parte Young

applies. Verizon Maryland, Inc. v. Pub. Serv. Comm 'n of Maryland, 535 U.S. 635, 645 (2002)

(citation omitted). "The requirement that the violation of federal law 9e ongoing is satisfied when

a state officer's enforcement of an allegedly unconstitutional state law is threatened, even if the

threat is not yet imminent." Waste Mgmt. Holdings, Inc. v. Gilmore, 252 F.3d       31~,   330 (4th Cir.

2001), cert. denied, 535 U.S. 904 (2002).

       A "credible threat of prosecution" may exist, and may thus make a pre-enforcement suit

appropriate, even when the government has not affirmatively stated its intention to prosecute. See

Holder v. Humanitarian Law Project, 561 U.S. 1, 15 (2010); see also Mobil Oil Corp. v. Attorney

Gen. of Virginia, 940 F.2d 73, 75-76 (4th Cir. 1991). Defendants rely on Doe v. Duling, 782 F.2d

1202 (4th Cir. 1986), where the Fourth Circuit found that a pre-enforcement privacy challenge to

a nineteenth-century anti-fornication statute did not present an adequate case or controversy. Since,

the Fourth Circuit has permitted pre-enforcement challenges in cases where the plaintiff had "an

actual and well-founded fear" that the law would be enforced against them. See, e.g., Mobil Oil




                                                  8
Corp., 940 F.2d at 76.(quoting Virginia v. American Booksellers Ass'n, Inc., 484 U.S. 383, 393

(1988)).

        In this case, the threat of prosecution is not an empty one. Defendant Waters has stated that

he "sees no reason to prosecute plaintiff because plaintiff is not required to register as a sex

offender." [DE 35, p. 8]. But this is not sufficient to remove plaintiffs "actual and well-founded

fear" of being required to register as a sex offender again and being prosecuted ifhe fails to register.

The decision of whether or not to require plaintiff to register rests, at the moment, with the sheriffs

office in Franklin County, where plaintiff now resides. If he moves to a different county, that

county's sheriff, too, will be able to determine whether plaintiffs out-of-state offense is

"substantially similar" to a reportable conviction in North Carolina. And again, as in June 2017,

plaintiff will receive no notice and no opportunity to be heard prior to the determination that he

must register. None of the defendants have disclaimed the authority to place plaintiff on the state-

wide registry if he is forced to register, and none have disclaimed the authority to prosecute

plaintiff if he is required to register but fails to do so. The injury which plaintiff complains of, the

violation of his Fourteenth Amendment due process rights, is ongoing and he faces a "credible

threat of prosecution." Plaintiff meets the first Ex parte Young requirement.

       Defendants also argue, however, that plaintiff does not meet the second Ex parte Young

requirement because he seeks retroactive relief. Again, defendants erroneously conclude that

plaintiffs claims for injunctive relief are moot, and therefore address only the appropriateness of

plaintiffs claim for declaratory judgment.

       The Ex parte Young exception encompasses only suits for prospective relief. Pennhurst

State Sch. & Hosp. v. Halderman, 465 U.S. 89, 105 (1984). Defendants argue, categorically and

incorrectly, that "[a] declaratory judgment constitutes retrospective relief." [DE 35, p. 9]. While



                                                   9
there are certainly claims for declaratory judgment that are retroactive, and one example can be ..

found in Green v. Mansour, 474 U.S. 64, 73 (1985), it is not always the case that claims for

declaratory relief are retroactive. Each of the cases defendants cite deals with an alleged

constitutional violation that has been in some way remedied, either through the repeal of a statute

or the amendment of a procedure. No such change has been made to North Carolina's process for

determining whether out-of-state offenses are "substantially similar" to reportable convictions in

North Carolina. Accordingly, plaintiffs claim for a declaration that this process, through which

he was required to register as a sex offender in June 2017 and might be required to register again,

is constitutionally inadequate is a claim for purely prospective relief. It does not fall afoul of

Pennhurst. Plaintiffs claims for injunctive relief are, similarly, prospective. Thus, plaintiffs

claims fit squarely within the Ex parte Young exception, and defendants may not claim Eleventh

Amendment immunity.

       In their motion for summary judgment, defendants make no arguments concerning the

merits of plaintiffs procedural due process claims. Because both of defendants' arguments, that

plaintiff lacks standing to sue them and that they are immune from suit, are legally deficient,

defendants' motion for summary judgment is denied.

II. Plaintiffs motion for summary judgment is granted.

       Next, the Court turns to plaintiffs motion for summary judgment. Plaintiff argues that

there are no genuine disputes as to any material facts and that he is entitled to judgment as a matter

oflaw. The Court agrees, finding that North Carolina's process for requiring individuals who have

committed out-of-state sex offenses to register as sex offenders in North Carolina (1) deprives

plaintiff of a cognizable liberty interest and (2) the procedures protecting that interest were




                                                 10
constitutionally inadequate. Thus, plaintiff is entitled to judgment as a matter of law on his

procedural due process claim, and his motion must be granted.

       As discussed above, both parties have successfully established that there are no genuine

disputes as to any material facts. The only question that remains, then, is whether plaintiff has

established that his constitutional rights are being violated. Procedural due process is implicated

when the state alters or extinguishes a previously recognized right or status. Paul v. Davis, 424

U.S. 693, 710-11 (1976). This is distinct from substantive due process, which is the principle that

there are some government actions so unjustifiable that there is no process available that could

validate them. Sylvia Development Corp. v. Calvert County, Md, 48 F.3d 810, 827 (4th Cir. 1995).

By contrast, there are some actions that the state may take that, knowing that they affect recognized

rights, provided there is adequate process to protect those Interests. Snider Intern. Corp. v. Town

of Forest Heights, Md, 739 F.3d 120, 146 (4th Cir. 2014). These interests are necessarily less

fundamental than those covered by substantive due process. Sylvia Development Corp., 48 F.3d at

827. In weighing a procedural due process claim, a court must first determine "whether there exists

a liberty or property interest which has been interfered with by the State" and, second, "whether

the procedures attendant upon that deprivation were constitutionally sufficient." Kentucky Dep 't

of Corrections v. Thompson, 490 U.S. 454, 460 (1989) (citing Board ofRegents ofState Colleges

v. Roth, 408 U.S. 564, 571 (1972) and Hewitt v. Helms, 459 U.S. 460, 472 (1983)).

       A. Protectable Right

       As to the first procedural due process prong, plaintiff argues that "placement on the [sex

offender] registry deprives the registrant of substantial liberty interests as a matter of state law."

[DE 33, p. 6]. This is plainly true. Unlike individuals who are not placed on the sex offender

registry, registrants must report to the sheriffs office every six months and confirm that the



                                                 11
information in their registration remains up-to-date. N.C. Gen. Stat. § 14-208.9A. This includes

reporting changes in address, keeping their photographs accurate and updated, and disclosing "any

new or different online identifiers." Id. The county sheriff may even visit registrants' homes to

verify registration information. Id. Registrants face restrictions in where they may live, where they

may work, and where they may spend their recreational time. N.C. Gen. Stat.§§ 14-208.16-19A.

United States citizens have a protectable right not to be placed on the sex offender registry-not

to have their legal status changed so abruptly and severely-without sufficient process.·

       B. Sufficient Process

       Where there is no process, there can be no due process. The essential components of due

process are prior notice and the opportunity to be heard. Armstrong v. Manzo, 380 U.S. 545, 552

(1965). Ill determining that an individual must register as a sex offender because his out-of-state

conviction is "substantially similar" to a reportable conviction, North Carolina provides neither

prior notice nor a hearing. In fact, North Carolina provides nothing at all. Rather, each county

sheriff's office can decide unilaterally whether any out-of-state offense is "substantially similar"

to any reportable North Carolina conviction. The sheriff's deputies responsible for making the

determinations do not need to consult with legal counsel, even though substantial similarity has

been described as a "question oflaw." State v. Springle, 781S.E.2d518, 522 (N.C. Ct. App. 2016).

No evidentiary hearings are held. The registrants are given no opportunity to provide input. The

substantial similarity determinations are final and result in individuals being forced to register

within days or face felony prosecution; there is no opportunity to appeal. There is no statute,

regulation, policy, or ordinance outlining the determination process, listing factors that are

considered, or identifying who is responsible for making the determinations.




                                                 12
          The substantial similarity determination is a complicated one. Plaintiff argues that "in every

  analogous context, North Carolina law requires that [the substantial similarity determination] be

  made by a judge in a formal evidentiary hearing." [DE 33, p. 8]. In.determining "recidivist" status

  for the purposes of imposing satellite-based monitoring, substantial similarity must be determined

  by the North Carolina trial judge following the state's presentation of evidence. State v. Springle,

  781 S.E.2d at 522. North Carolina trial judges must also determine "substantial similarity" for

  purposes of calculating prior offense history. State v. Burgess, 715 S.E.2d 867, 871 (N.C. Ct. App.

  2011). Further, North Carolina is not the first state to vest the power to make substantial similarity

  determinations in sheriffs deputies, without further process, in violation of the Fourteenth

  Amendment. See Creekmore v. Attorney General o/Texas, 341 F. Supp. 2d 648, 666 (E.D. Tex.

  2004) (finding a due process violation where sheriffs deputy required registration based on a

  "substantially similar" offense under the Uniform Code of Military Justice).

          At the motion to dismiss stage, defendants raised three arguments that the existing

  procedures are sufficient: first, that plaintiff received due process when originally convicted;
                                                                                         I,


  second, that the availability of a declaratory judgment a.ction pr~vides due process; and third, that

  there is an effective post-registration removal process. [DE 15, p. 15-16]. The Court has already

  rejected each of these three arguments. [DE 30]. In sum, the due process that plaintiff received in

  Washington during his initial prosecution was not sufficient to protect him from the subsequent

. . deprivation of liberty effected thirteen years after he moved to North Carolina, which could be

  readily repeated in the future. The ability to file a lawsuit in state court challenging the registration
                                                     I
  requirement does not provide sufficient process, either. And the mechanism provided in N.C. Gen.

  Stat. § 14-208. l 2A, permitting registrants to petition to have their registration requirement

  terminated after ten years and in specific circumstances, also does not provide sufficient process.



                                                     13
                                          - - - ---- ----------        ~   ~----------   ---   -   - ---- --   ~---~-   ---- - -




         Thus, plaintiff has adequately demonstrated that North Carolina's process of determining

whether out-of-state offenses are "substantially similar" to reportable convictions in North

Carolina violates his procedural due process rights under the Fourteenth Amendment. Plaintiff

possesses a protected liberty interest, was deprived of that interest without sufficient process, and

might be deprived of that interest again in the near future.

III. Relief

         A. Declaratory Judgment

         "In a case of actual controversy within its jurisdiction ... any court of the United States ...

may declare the rights and other legal relations of any interested party seeking such declaration."

28 U.S.C. § 2201(a). The Court has concluded that this case presents an actual controversy within

its jurisdiction. Accordingly, the Court has the discretionary power to issue a declaratory judgment.

         For the reasons discussed above, and good cause appearing, the Court hereby DECLARES

that North Carolina's current process of determining whether out-of-state offenses are

"substantially similar" to reportable convictions in North Carolina violates plaintiffs procedural

due process rights under the Fourteenth Amendment. This declaration shall remain in effect until

and unless North Carolina modifies its process to afford plaintiff notice and the opportunity to be

heard.

         B. Injunctive Relief

         To obtain a permanent injunction, the party seeking relief must establish that "(l) it has

suffered an irreparable injury; (2) remedies available at law are inadequate; (3) the balance of the

hardships favors the party seeking the injunction; and (4) the public interest would not be
                                /


disserved by the injunction." PBM Prods.; LLC v. Mead Johnson & Co., 639 F.3d 111, 126 (4th

Cir. 2011). "The standard for a preliminary injunction is essentially the same as for a permanent



                                                   14
injunction with the exception that the plaintiff must show a likelihood of success on the merits

rather than actual success." Amoco Prod.Co. v. Viii. of Gambell, AK, 480 U.S. 531, 546 n.12

(1987).

          Plaintiff has established the elements necessary for a permanent injunction. Placement on

the sex offender registry without due process oflaw constitutes an irreparable injury, plaintiffs

remedies at law are inadequate, the balance of hardships favors plaintiff, and the public interest

would not be disserved by the injunction. Accordingly, plaintiff is hereby enjoined from:

          (1) Placing plaintiff on the North Carolina Sex Offender Registry without first affording

          him prior notice and an opportunity to be heard; and

          (2) Prosecuting plaintiff for any failure to comply with any North Carolina, federal, or other
            ' or regulation applicable solely to registered sex offenders without first affording him
          law

          prior notice and an opportunity to be heard on whether his previous out-of-state offense is

          "substantially similar" to a reportable North Carolina conviction.

                                            CONCLUSION

          In sum, plaintiff has standing to bring his claims, none of which are moot, and defendants

are not entitled to Eleventh Amendment immunity. Plaintiff is entitled to judgment as a matter of

law that his procedural due process rights are being violated, given that he is not afforded either

notice or the opportunity to be heard prior to the determination that he must register as a sex

offender. For the above reasons, defendants' motion for summary judgment [DE 34] is DENIED

and plaintiffs motion for summary judgment [DE 32] is GRANTED.

          Is it hereby ORDERED, ADJUDGED, and DECREED that defendants, their successors,

agents, servants, employees, and all persons in active concert or participation with them who

receive actual notice hereof are permanently ENJOINED and RESTRAINED from:



                                                   15
        (1) Placing plaintiff on the North Carolina Sex Offender Registry without first affording

        him prior notice and an opportunity to be heard;

        (2) Prosecuting plaintiff for any failure to comply with any North Carolina, federal, or other

        law or regulation applicable solely to registered sex offenders without first affording him

        prior notice and an opportunity to be heard on whether his previous out-of-state offense is

        "substantially similar" to a reportable North Carolina conviction.

Plaintiff shall recover of defendants his costs of action, if any, including reasonable attorneys' fees,

under 42 U.S.C. § 1988. The Clerk is DIRECTED to enter judgment and close the case.



SO ORDERED, this--'2_ day ofNovember, 2018.




                                                  RRENCE W. BOYLE
                                                CHIEF UNITED STATES DISTRICT




                                                   16
